                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                 Plaintiff,                      )
                                                 )
    vs.                                          )     Cause No. 2:16-cr-18-WTL-CMM-1
                                                 )
 ANDREW N. ROGERS,                               )
                                                 )
               Defendant.                        )

                      ENTRY ON MOTION FOR SPECIFIC DISCOVERY

          This cause is before the Court on Defendant Andrew Rogers’ Motion for Specific

Discovery (Dkt. No. 49). The motion is GRANTED IN PART and DENIED IN PART as set

forth below. 1 All items ordered produced below shall be produced within sixty days of the date

of this Entry.

                                      I.      STANDARDS

   A. Brady v. Maryland

   Brady requires the prosecution to disclose “evidence favorable to an accused.” Brady v.

Maryland, 373 U.S. 83, 87 (1963). “Evidence favorable to an accused” is exculpatory and

impeachment evidence that is material to either the issue of guilt or punishment. Strickler v.

Greene, 527 U.S. 263, 280 (1999). The prosecution must disclose, even in the absence of a



          1
          In an earlier Entry, the Court ordered the Government to provide the items to which the
Government had not asserted an objection (Dkt. No. 198). The following items were included,
in full, in that order: Item 3, Item 4, Item 6, Item 12, Item 15, Item 17, Item 18, Item 19, Item 20,
Item 21, Item 25, Item 27, Item 56, Item 57, Item 59, Item 60, Item 61, Item 69, Item 70, Item
71, Item 72, Item 125, Item 162, Item 166, and Item 167. The Government also agreed to
produce some of the information Rogers requested in Item 31, Item 33, and Item 35, and Rogers
indicated that he was satisfied with that response. Rogers has withdrawn his request for Item 28,
Item 41, Item 50, Item 63, Item 74, Item 97, Item 98, and Item 147. Items 171-180 pertain to
cooperating witnesses, and the Government has indicated that there are no cooperating witnesses.
request from the defendant, all such evidence known by all individuals acting on its behalf in the

case at hand. Kyles v. Whitley, 514 U.S. 419, 437 (1995).

   B. Federal Rule of Criminal Procedure 16

       Federal Rule of Criminal Procedure 16(a)(1)(E)(i) requires the prosecution to permit a

defendant to inspect documents and objects that are “within the government’s possession,

custody, or control” and “material to preparing the defense.” Documents are “material to

preparing the defense” if they could “significantly help[ ] in uncovering admissible evidence,

aiding witness preparation, corroborating testimony, or assisting impeachment and rebuttal.”

United States v. Gaddis, 877 F.2d 605, 611 (7th Cir. 1989) (quotation and citation omitted). To

be entitled to the production of these documents, a defendant must make at least a prima facie

showing of materiality. United States v. Thompson, 944 F.2d 1331, 1341 (7th Cir. 1991).

                                 II.     PROTECTED ITEMS

       As the Government argues, some of the items requested by Rogers present valid security

or privacy concerns. The Government shall mark each of those items as a “Protected Item.”

Defense counsel may, of course, challenge the designation of any item as a Protected Item.

Unless and until that challenge is successful, Defense counsel and their office staff (“the

Defense”) shall maintain these Protected Items, including any copies the Defense makes, as

follows:

       1. The Defense and Rogers shall use the discovery materials solely and
          exclusively in connection with this case (including investigation, trial
          preparation, trial, and appeal), and not for any other purpose.

       2. Copies of the discovery materials shall be maintained by the Defense in
          person, at their law firm, or with prison officials at the ADX in accordance
          with its policies. Rogers may review these items in the presence of counsel or
          on a computer outside his cell in accordance with the procedures in place at
          the ADX.



                                                 2
       3. A copy of this Entry shall be kept with the copies of the Protected Items at all
          times.

       4. In no event shall the Defense or Rogers disclose or describe any of the
          Protected Items to any other person or entity other than the Government, this
          Court, and any defense expert. Should the Defense or Rogers need to disclose
          or describe any of the Protected Items to any other court or in any other legal
          proceeding, it shall do so only with notice and permission from this Court.

       5. Defense counsel shall promptly notify the Government and this Court if any
          Protected Items are disclosed to anyone not designated by this Order or further
          order of the Court, either intentionally or unintentionally. Rogers and any
          defense experts shall promptly notify defense counsel of any such disclosures.

       6. At the end of these proceedings, the Defense shall retain the Protected Items
          according to defense regulations and requirements and shall thereafter destroy
          the same.

                     III.   DISCOVERY ITEMS REQUESTED

       The Court will address each discovery item objected to by the Government, in turn,

       below.

        Item 1: An opportunity for the defense team and defense experts to tour USP Terre Haute
   in person and to view and photograph the prison, including, without limitation, the Special
 Housing Unit. The defense seeks an order permitting digital photography, video, and the use of
     electronic measuring equipment. The Court’s order should further specify that any BOP
      personnel supervising or observing the defense tour are prohibited from revealing any
information about the defense tour to the prosecution or anyone working with the prosecution in
 this case. The Court should further order that the BOP is not to reveal any video of the defense
           tour to the prosecution or anyone working with the prosecution in this case.

       The Government has agreed to allow the defense to tour and inspect USP Terre Haute.

However, the Government has indicated that it wants to have the BOP use its own equipment to

photograph, video-record, and measure areas of the prison and then release photographs, videos,

and measurements after the Warden reviewed them for security compliance. The Court does not

find the Government’s restrictions reasonable; accordingly, Rogers’ request is granted. The

defense may use digital photography, video, and electronic measuring equipment. Any BOP

personnel supervising or observing the defense tour shall not reveal any information about the

                                                3
defense tour to the prosecution or anyone working with the prosecution in this case. Further, the

BOP shall not reveal any video of the defense tour to the prosecution or anyone working with the

prosecution in this case.

        Item 2: Any and all documents relating to investigation by the Federal Bureau of
Investigation (FBI) and/or the BOP of the Thomas Sim homicide on December 26, 2013,
including, without limitation, the following documents:
        a. Correspondence between or among FBI agents, SIS staff, or other BOP personnel;
        b. Handwritten notes taken by FBI agents, SIS staff, or other BOP personnel;
        c. Written reports prepared by FBI agents, SIS staff, or other BOP personnel; and
        d. Any and all documents, or communications of any kind, reflecting the division of labor
        between the FBI and SIS with regards to the Sim homicide investigation

       The Government has agreed to provide information in its possession, custody, and control

as necessary to comply with the requirements of Brady, Giglio, and the Jencks Act. However, the

Government argues that the request is otherwise vague and overbroad and seeks immaterial

information. The Court disagrees. Rogers has made a prima facie showing of materiality. The

Government also argues that Rogers seeks potentially privileged information, but this blanket

assertion of privilege is insufficient. The Government shall produce all documents responsive to

this request. If any of the responsive documents are privileged, the Government shall produce a

privilege log and file a motion for protective order that addresses each document contained

therein.

        Item 5: Any and all documents relating to interviews of inmates in connection with the
Sim homicide investigation, including, without limitation, investigators’ handwritten or computer
                                           entry notes

       The Government has agreed to provide information in its possession, custody, and control

as necessary to comply with the requirements of Brady, Giglio, and the Jencks Act. However, the

Government argues that the request is otherwise vague and overbroad and seeks immaterial

information. The Court disagrees. Rogers has made a prima facie showing of materiality. The

Government also argues that Rogers seeks potentially privileged information, but this blanket

                                                4
assertion of privilege is insufficient. Further, the Court finds the Government’s representations

that the written reports contain all of the information found in the original notes to be

insufficient. The Government shall produce all documents responsive to this request. If any of

the responsive documents are privileged, the Government shall produce a privilege log and file a

motion for protective order that addresses each document contained therein.

                    Item 7: All Board of Inquiry Reports concerning the Sim homicide

       The Government has agreed to provide After-action Reports related to the Sim homicide

that were in the custody of the BOP. The Government shall produce reports by the Board of

Inquiry as defined by BOP Program Statement 1210.21 at 7-8.

https://www.bop.gov/policy/progstat/1210_021.pdf (last visited 11/28/2018).

         Item 8: Any and all correspondence, emails, notes, memoranda, or other documents
between or among BOP personnel, FBI personnel, and/or DOJ personnel regarding the decision
                             to seek the death penalty in this case

        Item 9: Any and all phone logs, calendar entries, datebooks, or other documents relating
   to conversations between or among BOP personnel, FBI personnel, and/or DOJ personnel
                  regarding the decision to seek the death penalty in this case

        Item 10: Any drafts of the memorandum analyzing the justification for seeking the death
            penalty in this case located in discovery at Bates pages 000799-000805

       The Government argues that these requests seek immaterial and privileged information

and documents that are protected by the deliberative process privilege. The Government already

has produced some of these materials to Rogers in conjunction with his claims of misconduct.

Requests for information beyond what has been produced will be addressed in conjunction with

the issues that have arisen in that regard.




                                                  5
        Item 11: Documents relating to SIS card files and other files and materials regarding the
                                  Defendant, Sim, and SAC

       The Government has agreed to produce SIS card files concerning Rogers and Sim.

However, it argues that the request for the SIS card files regarding the SAC is vague,

burdensome, and overbroad and is presumably subject to investigative privilege. The blanket

assertion of privilege is insufficient, but the Court agrees that the request is overbroad. The

Government shall produce SIS card files from USP Terre Haute for the time period of January 1,

2010, to January 1, 2014. The Court finds that Rogers has made a prima facie showing of

materiality as to this limited set of documents. If any of the responsive documents are privileged,

the Government shall produce a privilege log and file a motion for protective order that

addresses each document contained therein.

          Item 13: Any and all documents prepared by or maintained by the Office of Internal
    Affairs and/or the Office of Inspector General relating to the Sim homicide investigation

       The Government has agreed to produce documents prepared by the OIA or OIG that

relate to the Sim homicide investigation to the extent that the documents are in the custody of the

BOP, but has objected to producing documents that are in the possession, custody, or control of

either the OIA or OIG. The objection is overruled; the Government shall produce any and all

documents prepared by or maintained by the OIA and/or the OIG relating to the Sim homicide

investigation.

          Item 14: Any computer entries by BOP personnel relating to the death of Thomas Sim

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees that the request is vague and overbroad, and Rogers’ request is denied.




                                                  6
         Item 16: Any information regarding the author and date of a handwritten note alleging
            that Mr. Rogers made a statement threatening a guard found at pages 000490 and
                                      000491 of discovery

       The Government argues that this request is vague, burdensome, and overbroad. The

Court disagrees. Rogers indicates that he received two copies of a handwritten note in initial

discovery but that the discovery gives no indication as to the author of the note, the date it was

written, or who received it. The Government shall provide this information to Rogers.

       Item 22: Any and all documents relating to the THP’s acceptance, designation, and
                         classification, and transportation of Andrew Rogers

         Item 23: Any documents relating to requests for transfer [of] Andrew Rogers, including
but not limited to, any communications regarding eligibility and suitability for transfer, requests
                     for review, and all other documents and communications

             Item 24: All information obtained at any time by the Designation and Sentencing
    Computation Center (DSCC) that references Andrew Rogers, and all pipeline information
 related to his transfer to any BOP facility, including, without limitation, any information sent to
a receiving facility or any information given to transportation officers regarding classification or
                                   security issues for Mr. Rogers

       The Government has agreed to turn over the information requested to the extent that the

information is contained in Rogers’ central file, but indicates that, upon information and belief,

the BOP does not maintain records outside of the central file. To the extent that any email

communications, letters, or other documents regarding this topic exist, the Government shall

produce them.

         Item 26: All documents, communications, memoranda, recordings, and all other forms of
 memorialization of any communication between Mr. Rogers and the THP Warden following Mr.
 Sim’s death, including, but not limited to, any and all materials forward by the THP Warden to .
. . any prosecutorial or law enforcement agency concerning statements made by Mr. Rogers, and
                       opinions expressed by the Warden regarding this case

       The Government has agreed to produce the requested materials to the extent that they are

contained within Rogers’ files. It has objected to producing information about opinions

expressed by the Warden about this case. The Government shall produce the information sought

                                                 7
by Rogers. Any statements made by Rogers are discoverable under Federal Rule of Criminal

Procedure 16(a)(1)(A) and (B). Statements made by the THP Warden are relevant to the

allegations of misconduct that have arisen in addition to being disclosable under the Jencks Act

and Fed. R. Crim. P. 26.2 if the Warden testifies.

        Item 29: A list of the number of series 100 incidents of assaults on inmates as counts and
 rates per year at each United States Prison each year between January 1, 2009, and December
                                              31, 2013

       Item 30: The Correctional Services Significant Incident Data for incidents of assaults on
    inmates as counts and rates per 5,000 inmates for all United States Prisons for each year
                       between January 1, 2009, and December 31, 2013

       Item 32: A list of the number of series 100 incidents of assaults on inmates as counts and
  rates per year in each Special Housing Unit in BOP facilities each year between January 1,
                                 2004, and December 31, 2013

       The Government argues that these requests are overbroad and seek immaterial

information. The Court finds that the requests are not overbroad and Rogers has made a prima

facie showing of materiality. Accordingly, the Government shall produce this information. To

the extent possible, the Government shall provide the raw data in spreadsheet format rather than

PDF. It shall also provide a codebook for the data elements contained in the spreadsheets.

         Item 34: The Federal Bureau of Prisons State of the Bureau Report for the years 2008-
                                             2014

       The Government has pointed Rogers to the reports for 2008, 2009, and 2010, but

indicates that it cannot produce reports for the years 2011 to 2014 because, upon information and

belief, the BOP stopped publishing the report in 2010. In response, Rogers seeks the source of

the information that the BOP ceased publication of the report and information about whether the

BOP stopped preparing such reports. The Government shall produce the information that Rogers

has requested in his response.




                                                 8
        Item 36: Any and all documents relating to reports of Code 101 violations within the
BOP from January 1, 2009, through December 31, 2013, including graphs, supporting data, and
                                 supporting documentation

        Item 37: Any and all documents relating to reports of Code 104 violations within the
BOP from January 1, 2009, through December 31, 2013, including graphs, supporting data, and
                                 supporting documentation

       The Government argues that these requests are vague, burdensome, and overbroad. In his

response, Rogers limits his request to USPs. With this limitation, the Court finds that the requests

are not vague, burdensome, or overbroad, and the Government shall produce this information.

        Item 38: Any and all BOP After-Action Reports prepared from January 1, 2009, through
                                        December 31, 2013

       The Government argues that this request is burdensome and overbroad. The Court agrees

that the request is overbroad and thus limits the Government’s required production to BOP After-

Action Reports prepared from January 1, 2009, through December 31, 2013, for USP TH and

other Special Housing Units (“SHUs”) within the BOP.

          Item 39: Any and all documents relating to the BOP’s mission critical post initiative,
                               including, without limitation, the following:
                a. A memorandum from the Assistant Director of Correctional Programs
                describing how each BOP facility was to gather information for 6 months
                regarding overtime and staffing under the mission critical post initiative;
               b. The information gathered in response to such memorandum; along with
                                  . . . supporting documentation; [and]
               c. Any and all documents reflecting the BOP’s analysis of such information
                and/or evaluation of the effectiveness of the mission critical post initiative

       The Government argues that this request is vague, burdensome, and overbroad. Rogers

responds that part of his mitigation argument may be that understaffing contributed to the

conditions surrounding Sim’s death. The Court agrees that information regarding understaffing

could be relevant but finds that this particular request is overbroad. The Government is not

required to respond to this request.




                                                 9
         Item 40: Any and all documents relating to BOP or THP policies, practices, guidelines,
                         or procedures for conducting mass interviews

       The Government argues that this request is vague, burdensome, and overbroad. In his

response, Rogers limits his request to documents relating to BOP or THP policies, practices,

guidelines, or procedures for conducting mass interviews in place from December 25-31, 2013,

that established policies, practices, guidelines, or procedures for THP. With this limitation, the

Court finds that the request is not vague, burdensome, or overbroad, and the Government shall

produce this information.

        Item 42: Any and all documents relating to the average length of SHU incarceration for
       each BOP facility for the time period January 1, 2009, through December 31, 2013

       The Government argues that this request is vague, burdensome, and overbroad. It further

indicates it does not believe that the BOP maintains statistics about the average length of SHU

stay by facility. However, Rogers points to a publication that does provide statistics of this sort,

suggesting that the BOP does in fact maintain such statistics. Further, the Court finds that the

request is not vague or overbroad and Rogers has made a prima facie showing of materiality.

Accordingly, the Government shall produce this information.

          Item 43: Any and all documents relating to BOP and/or THP policies, procedures,
     practices, or guidelines regarding SHU housing decisions for inmates in disciplinary
segregation or administrative detention for the time period January 1, 2009, through December
                                            31, 2013

       The Government argues that this request is vague, burdensome, and overbroad. The

Government interprets this request as encompassing the housing and disciplinary records of

every inmate who entered a SHU during that five-year period. The Court disagrees with this

interpretation and instead views the request as seeking the policies, procedures, practices, or

guidelines themselves. Further, Rogers has made a prima facie showing of materiality. The

Government shall produce this information.

                                                 10
         Item 44: Any and all documents indicating that SHU housing may contribute to mental
     health conditions, including, but not limited to, depression, anxiety, or bipolar disorder

       The Government argues that this request is vague, burdensome, and overbroad. Again,

the Government interprets the request more broadly than does the Court. Rogers has made a

prima facie showing of materiality. The Government shall comply with this request to the extent

that such documents exist and with the understanding that the request does not encompass the

medical and mental health records of individual inmates.

        Item 45: Any and all documents reflecting training of BOP staff regarding policies and
   procedures for supervising inmates in the SHU prior to and including December 26, 2013

       The Government argues that this request is vague, burdensome, and overbroad. In his

response, Rogers limits his request to January 1, 2004, through December 26, 2013. With this

limitation, the Court finds that the request is not vague, burdensome, or overbroad, and Rogers

has made a prima facie showing of materiality, and the Government shall produce this

information.

          Item 46: Any and all documents relating to the CNA Analysis & Solutions December
2014 report titled, “Federal Bureau of Prisons: Special Housing Unit Review and Assessment,”
  including, without limitation, any documents provided by BOP to CNA Analysis & Solutions

       The Government argues that this request is vague, burdensome, and overbroad. In his

response, Rogers limits his request to the information and documents that were provided to

CNA. With this limitation, the Court finds that the request is not vague, burdensome, or

overbroad, and Rogers has made a prima facie showing of materiality, and the Government shall

produce this information.

         Item 47: Any and all documents relating to the creation of the Reintegration Housing
        Unit (RHU) at Oakdale, Louisiana, including, without limitation, the following:
             a. Any and all documents relating to the need or desire for the creation of the
                                                 RHU;
                b. Any and all documents relating to criteria for placement in the RHU;
                   c. Any and all documents relating to the means and/or methods for

                                               11
                                 placement of an inmate in the RHU;
            d. Any and all documents relating to inmates placed in the RHU in 2013; [and]
               e. The October 2013 memorandum regarding procedures and criteria for
                 placement of inmates in the RHU referenced in the CNA Audit at page
                                                  220

       Item 48: Any and all documents relating to the transition of FCI Otisville, New York to a
    Security Threat Group Drop-Out institution, including, without limitation, the following:
             a. Any and all documents relating to the need or desire for the creation of the
                               Security Threat Group Drop-Out institution;
               b. Any and all documents relating to criteria for placement in the Security
                                    Threat Group Drop-Out institution;
                    c. Any and all documents relating to the means and/or methods for
           placement of an inmate in the Security Threat Group Drop-Out institution; [and]
              d. Any and all documents demonstrating the number of and facility of origin
               for inmates placed in the Security Threat Group Drop-Out institution from
                                          opening to the present

       The Government argues that these requests are vague, burdensome, and overbroad. The

Court agrees that these requests are overbroad, and they are therefore denied. The Government

need not respond to these requests.

      Item 49: Any and all documents relating to BOP guidelines for assessing, classifying, and
validating an inmate as a gang/STG member, associate, or affiliate for the period of January 1,
                              2009, through December 31, 2013

       The Government argues that this request is vague, burdensome, and overbroad. The

Court disagrees. Rogers argues that the information is relevant. The Court finds that Rogers has

made a prima facie showing of materiality, and the Government shall produce this information.

        Item 51: Any and all documents relating to the amount of time from a request for transfer
 to transfer for inmates who are in SHU placement due to protective custody status for the time
                      period January 1, 2004, through December 31, 2013

       The Government argues that this request is vague, burdensome, and overbroad. The

Court disagrees. Rogers has made a prima facie showing of materiality. Accordingly, the

Government shall produce this information.

       Item 52: Any and all documents relating to the philosophy, practices, and activities of the
          Soldiers of Aryan Culture or SAC in the BOP, including, without limitation:

                                               12
            1. Documents relating to any “constitutions” for the Soldiers of Aryan Culture
                                                or SAC;
               2. Documents relating to membership in the Soldiers of Aryan Culture or
                  SAC and how an inmate becomes a member of the Soldiers of Aryan
                                            Culture or SAC;
                3. Documents relating to alleged gang-related disciplinary violations by
                       Soldiers of Aryan Culture or SAC members and affiliates;
             4. Any and all documents relating to efforts by the Soldiers of Aryan Culture
                    or SAC to increase their power and influence in the BOP; [and]
             5. Any and all documents relating to the Soldiers of Aryan Culture or SAC at
                                           FCC Terre Haute

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees to an extent and limits production to relevant documents at USP Terre Haute. With

this limitation, Rogers has made a prima facie showing of materiality. Accordingly, the

Government shall produce this information.

       Item 53: Any and all documents relating to the institutional conduct of BOP inmates who
   have been convicted of committing a murder in prison after the prison murder conviction,
  including, without limitation, those inmates who have been found by a capital jury to pose a
                                          future danger

        Item 54: Any and all documents relating to the ability of USP-ADMAX (ADX) to safely
  and securely house BOP inmates who have been convicted of committing a murder or other
         violent act in prison. This request includes, but is not limited to, the following:
         a. Documents providing the data referenced on pages 58-66 of the CAN Audit and in
           Tables 13, 14, 15, 16, 17, 18, 19, 20, and Figure 3 of the CAN Audit; [and]
      b. Any documents of a similar nature for the time period following those referenced in the
                                     CNA Audit to the present

       The Government argues that these requests are vague, burdensome, and overbroad. The

Court disagrees. Rogers has made a prima facie showing of materiality. Accordingly, the

Government shall produce this information.

          Item 55: Any and all documents reflecting staffing and staff assignments at THP for
                                    December 1-31, 2013

       The Government has agreed to produce the names and assignments of all officers, staff,

and others working at USP-TH during the time period of December 25 to 27, 2013. Rogers has



                                               13
responded that a full month’s worth of information is necessary to be able to make a comparative

analysis of staffing. The Court finds that Rogers has made a prima facie showing of materiality

and the Government shall produce the requested information.

        Item 58: Any and all documents reflecting the number of inmates in the THP SHU for
  January 1, 2009, through December 31, 2013, with indication whether the inmate was in the
    SHU for disciplinary segregation, protective custody, or other administrative detention

       The Government argues that this request is vague, burdensome, and overbroad. The

Court disagrees. Again, the Government interprets the request more broadly than does the Court.

Rogers has made a prima facie showing of materiality. The Government shall comply with this

request to the extent that such documents exist and with the understanding that the request does

not encompass the individual records of inmates.

         Item 62: Any and all documents relating to BOP investigation of inmate-on-inmate or
 inmate-on-staff violence at THP prior to December 27, 2013, including, without limitation, the
                                                 following:
                a. Reports, files, letters, memoranda, complaints, disciplinary reports, or
                                                 other information;
                                          b. Board of Inquiry Reports;
                                      c. Regional Inquiry Team Reports;
                                             d. After-Action Reports;
                                        e. Local Inquiry Team Reports;
                                               f. Summary Reports;
                 g. Drafts of and memoranda or correspondence related to the Reports
                                          identified in (a) through (e);
                h. Documents reflecting any THP response and/or corrective action plan
                 developed and/or implemented in response to the recommendations set
                         forth in the Reports identified in (a) through (e); [and]
              i. Documents, records, working papers, and/or personal records created by
                 members of the Boards or Teams selected to prepare any of the Reports
                                           identified in (a) through (e)

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees that the request is overbroad and limits the request to the time period of January 1,

2012, to December 27, 2013. The Court finds that Rogers has made a prima facie showing of

materiality as to this limited set of documents. The Government shall produce this information.

                                                14
           Item 64: Any reports, files, letters, memoranda, complaints, disciplinary reports, or
  information related to security problems involving the care and protection of inmates at THP
   from January 1, 2004, to December 31, 2013. This request includes, but is not limited to, all
identified security issues, problems, concerns, and policies. This request also includes, but is not
              limited to, all changes in security policies, protocols, and arrangements

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees that the request is overbroad. The Government shall produce the items listed above

from the time period of January 1, 2012, to December 31, 2013. The Court finds that Rogers has

made a prima facie showing of materiality as to this limited set of documents. The Government

shall produce this information.

        Item 65: All key indicator data or correctional services significant incident data for THP
 for January 1, 2009, through December 31, 2013, including, but not limited to, data reflecting
rates of assaults on inmates, rates of assaults of staff, hit rates of random urinalysis and hit rates
                                 of suspect group urinalysis tests

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees that the request is overbroad. The Government shall produce the items listed above

from the time period of January 1, 2012, to December 31, 2013. The Court finds that Rogers has

made a prima facie showing of materiality as to this limited set of documents. The Government

shall produce this information.

          Item 66: Any and all documents reflecting guidelines, policies, protocols, or rules
regarding the conducting of rounds in the THP SHU prior to and including December 26, 2013

       The Government has agreed to produce the guidelines, policies, protocols, and rules

regarding the conducting of rounds at THP-SHU in effect on December 26, 2013, but argues that

the request for the production of historical documents is vague, burdensome, and overbroad. The

Court agrees that the request is overbroad. The Government shall produce the items listed above

for the time period of January 1, 2012, to December 31, 2013. The Court finds that Rogers has




                                                 15
made a prima facie showing of materiality as to this limited set of documents. The Government

shall produce this information.

         Item 67: Any and all documents reflecting policies, guidelines, or protocols governing
   cell searches at THP, including, without limitation, any document reflecting any internal
procedures enacted by THP to implement the section of the policy statement entitled, “Search of
     Inmate Housing and Work Areas §552.14,” from the date THP opened to the present

       The Government has agreed to produce the guidelines, policies, protocols, and rules

governing cell searches at THP-SHU in effect on December 26, 2013, but argues that the request

for the production of historical documents is vague, burdensome, and overbroad. The Court

agrees that the request is overbroad. The Government shall produce the items listed above for the

time period of January 1, 2012, to December 31, 2013. The Court finds that Rogers has made a

prima facie showing of materiality as to this limited set of documents. The Government shall

produce this information.

      Item 68: Any and all housing unit log books or documents for the SHU at THP, including,
 without limitation, documents relating to cell searches and unit activity, for the time period of
                         January 1, 2013, through December 31, 2013

       The Government argues that this request is vague, burdensome, and overbroad. The

Court disagrees. Rogers has made a prima facie showing of materiality. Accordingly, the

Government shall produce this information.

        Item 73: A description of all Bureau of Prisons referrals to the Office of the Inspector
   General of the Department of Justice for THP for each year between January 1, 2004, and
                                      December 31, 2013

       The Government argues that this request is vague, burdensome, and overbroad. Rogers

has agreed to limit his request to referrals to OIG for assault, acts of violence, and incidents of

weapons smuggling at THP. Even with this limitation, the Court finds that the request is

somewhat overbroad. The Government shall produce referrals to OIG for assault, acts of

violence, and incidents of weapons smuggling at THP for the time period of January 1, 2009, to

                                                 16
December 31, 2013. The Court finds that Rogers has made a prima facie showing of materiality

as to this limited set of documents. The Government shall produce this information.

          Item 75: Any reports, files, letters, memoranda, complaints, disciplinary reports, or
    information related to any changes made regarding security as it relates to the care and
        protection of inmates at THP from January 1, 2004, through December 31, 2013

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees that the request is overbroad. The Government shall produce the items listed above

for the time period of January 1, 2009, to December 31, 2013. The Court finds that Rogers has

made a prima facie showing of materiality as to this limited set of documents. The Government

shall produce this information.

        Item 76: Maps or diagrams of the following as they existed on December 26, 2013: THP;
                         the tiers and specific cell assignments of THP

       The Government argues that this request is vague, burdensome, and overbroad but agrees

to provide a general floorplan. The Court finds that this floorplan, coupled with the SHU housing

roster that the Government indicates it has already produced, will satisfy this request.

            Item 77: Any and all Unit Officers’ Post Orders in effect on December 26, 2013

       The Government argues that this request is vague, burdensome, and overbroad. In his

response, Rogers agrees to limit his current request to post orders applicable to any personnel

working in the SHU at the relevant time. With this limitation, the Court finds that the request is

not vague, burdensome, or overbroad, and Rogers has made a prima facie showing of materiality.

The Government shall produce this information.

          Item 78: All logbooks/files/folders or other information storage device regarding:
 shakedowns, confiscation, alcohol-testing, pat-and-search visuals, metal detector, referred-to-
    prosecution, Captain’s file for THP from January 1, 2004, through December 31, 2013

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees that the request is overbroad. The Government shall produce the items listed above

                                                 17
for the time period of January 1, 2011, to December 31, 2013. The Court finds that Rogers has

made a prima facie showing of materiality as to this limited set of documents. The Government

shall produce this information.

         Item 79: A copy of any Division Program Review of THP addressing compliance with
  laws, rules, regulations or Bureau of Prison policy statements relating to prison staffing or
  prison safety for each year for the period between January 1, 2004, and December 31, 2013

       The Government argues that this request is burdensome and overbroad. The Court agrees

that the request is overbroad. The Government shall produce the items listed above for the time

period of January 1, 2009, to December 31, 2013. The Court finds that Rogers has made a prima

facie showing of materiality as to this limited set of documents. The Government shall produce

this information.

       Item 80: Any and all Correctional Services quarterly perpetual audit schedule and audits
 and correction action plans for THP for the period of January 1, 2010, through December 31,
                                             2014

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees that the request is overbroad. The Government shall produce the items listed above

for the time period of January 1, 2011, to December 31, 2013. The Court finds that Rogers has

made a prima facie showing of materiality as to this limited set of documents. The Government

shall produce this information.

         Item 81: Any and all documents relating to SIS intelligence briefings provided to THP
          executive staff for the period of January 1, 2010, through December 31, 2014

       The Government argues that this request is vague, burdensome, and overbroad. The

Court disagrees and finds that Rogers has made a prima facie showing of materiality. The

Government shall produce this information.




                                               18
        Item 82: The total number of Bureau of Prisons correctional officer positions eliminated
            at THP for each year from January 1, 2004, through December 31, 2013

       The Government argues that this request is burdensome and overbroad. The Court agrees

that the request is overbroad. The Government shall produce the items listed above for the time

period of January 1, 2009, to December 31, 2013. The Court finds that Rogers has made a prima

facie showing of materiality as to this limited set of documents. The Government shall produce

this information.

          Item 83: Any reports, files, letters, memoranda, complaints, disciplinary reports, or
       information in whatever form it may exist, related to allegations of criminal activity, false
    information, official misconduct or negligence by any BOP personnel including guards,
   administrators, and contractors at THP from January 1, 2004, through December 31, 2013

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees that the request is overbroad. The Government shall produce the items listed above

for the time period of January 1, 2009, to December 31, 2013. The Court finds that Rogers has

made a prima facie showing of materiality as to this limited set of documents. The Government

shall produce this information.

         Item 84: Copies of all indictments of BOP staff at THP per year from January 1, 2004,
                                   through December 31, 2013

       The Government indicates that it does not believe that either the BOP or USP-TH has

copies of indictments relating to staff members. Even if they were maintained, the Government

argues that the request is burdensome and overbroad. The Court agrees that the request is

overbroad. The Government shall produce the items listed above for the time period of January

1, 2009, to December 31, 2013. The Court finds that Rogers has made a prima facie showing of

materiality as to this limited set of documents. The Government shall produce this information or

indicate definitively that it does not have any responsive documents.




                                                19
        Item 85: Any and all documents relating to Labor/Management Relations at THP from
     January 1, 2004, through December 31, 2013, including, without limitation, minutes of
                                Labor/Management meetings

       Item 86: Any and all Unfair Labor Practices and local labor grievances filed at the local
     and regional level regarding THP from January 1, 2004, through December 31, 2013

       The Government argues that these requests are burdensome and overbroad. The Court

agrees that the requests are overbroad. The Government shall produce the items listed above for

the time period of January 1, 2009, to December 31, 2013. The Court finds that Rogers has made

a prima facie showing of materiality as to this limited set of documents. The Government shall

produce this information.

          Item 87: All Correctional Services Program Reviews and responses that have been
       conducted and completed in regard to THP from the date it opened to the present

          Item 88: All ACA reviews that have been conducted and completed in regard to THP
                             from the date it opened to the present

       The Government argues that these requests are burdensome and overbroad. The Court

agrees that the requests are overbroad. The Government shall produce the items listed above for

the time period of January 1, 2003, to December 31, 2013. The Court finds that Rogers has made

a prima facie showing of materiality as to this limited set of documents. The Government shall

produce this information.

        Item 89: A copy of BOP Institution Supplement THX-5217 01K, Operation and Security
                              of the Special Confinement Unit

       The Government argues that this request seeks immaterial information. The Court

disagrees. The Court finds that Rogers has made a prima facie showing of materiality. The

Government shall produce this information.




                                               20
          Item 90: Any and all documents reflecting needs for separation between groups and
 specific prisoners and any and all policies and protocols regarding the same from January 1,
                               2004, through December 31, 2013

        Item 91: Any and all of the following policy documents relating to and/or applicable at
                                        THP during 2013:
                a. Institutional or Complex Supplements to BOP Program Statements;
                                       b. Operations Memoranda;
                                    c. Technical Reference Manuals;
                                  d. Document Retention Policies; and
                    e. Memoranda regarding the placement and transfer of inmates

       The Government argues that these requests are burdensome and overbroad. The Court

finds that the requests are not burdensome or overbroad, and Rogers has made a prima facie

showing of materiality. The Government shall produce this information.

         Item 92: Information regarding security staff vacancies and reason for vacancy from
                        January 1, 2004, through December 31, 2013

         Item 93: Any and all documents relating to administrative remedies submitted by any
   THP inmate from January 1, 2004, through December 31, 2013, concerning the Soldiers of
    Aryan Culture or SAC, including, without limitation, BP-8s, BP-9s, BP-10s, and BP-11s

          Item 94: Any and all documents relating to direction from management to THP staff
   requesting or requiring that staff document their observations of inmates and inmate group
         activities, for the time period of January 1, 2004, through December 31, 2013

        Item 95: Any and all documents relating to daily reports that memorialize or summarize
  BOP staff observations of inmate activities or groupings, including, without limitation, daily
 sensitive reports, for THP for the time period of January 1, 2009, through December 31, 2013

       The Government argues that these requests are vague, burdensome, and overbroad. The

Court agrees that the requests are overbroad. The Government shall produce the items listed

above for the time period of January 1, 2009, to December 31, 2013. The Court finds that Rogers

has made a prima facie showing of materiality as to this limited set of documents. The

Government shall produce this information.




                                               21
           Item 96: Any and all documents relating to entries in the Information Management
         System at THP for the time period of July 1, 2013, through December 31, 2013

       The Government asserts that it cannot respond to the request because THP does not

maintain an Information Management System. Rogers has responded that, while he is unaware of

the precise name of the system in use at THP in 2013, he seeks the documents that relate to the

entries in the system in use at that time. The Government shall produce this information.

               Item 99: The SIA and SIS manuals in effect at THP on December 26, 2013

       The Government argues that this request is burdensome and seeks immaterial and

potentially privileged information. The Court disagrees. The Court finds that Rogers has made a

prima facie showing of materiality. Any security concerns can be addressed through the

protective order. The Government shall produce this information.

        Item 100: Any and all documents reflecting policies for single-celling or double-celling
      inmates either in SHUs within the BOP generally or in the SHU at THP specifically

       The United States has agreed to disclose the BOP Program Statements and local

supplements concerning SHU housing in effect on December 26, 2013, and the pertinent CNA

audit. The Government otherwise argues that the request is vague, burdensome, and overbroad.

Rogers has agreed to limit the time frame of his request to January 1, 2008, to December 31,

2013. The Court finds that Rogers has made a prima facie showing of materiality as to this

limited set of documents. The Government shall produce this information.

        Item 101: Any employee “grievance” of whatever kind and name it may be known filed
by any correctional officer or other employee at THP from January 1, 2010, through December
                                           31, 2014

       The Government argues that this request is burdensome and overbroad. The Court finds

that the request is not burdensome or overbroad, and Rogers has made a prima facie showing of

materiality. The Government shall produce this information.



                                               22
            Item 102: Any and all documents regarding first responder training provided to
          institutional staff at THP from January 1, 2010, through December 31, 2014

       The Government has agreed to disclose the first responder slide show provided to USP-

TH staff in 2013. It objects to the remainder of the request as vague, burdensome, and overbroad.

Rogers has agreed to review what the Government has agreed to produce.

         Item 103: Any and all documents reflecting mental health training for THP staff from
                                 January 1, 2013, to present

       The Government has agreed to disclose the refresher mental health slide show provided

to USP-TH in 2013. It objects to the remainder of the request as vague, burdensome, and

overbroad. The Court finds that the request is not vague, burdensome, or overbroad, and Rogers

has made a prima facie showing of materiality. The Government shall produce this information.

        Item 104: All documentation, minutes, or notes of whatever kind and in whatever form of
    all warden/executive staff meetings and or department head meetings that occurred at or
               regarding THP from January 1, 2010, through December 31, 2014

       The Government argues that this request is vague, burdensome, and overbroad. The

Court disagrees. Rogers has made a prima facie showing of materiality. Accordingly, the

Government shall produce this information.

        Item 105: Copies of the position descriptions for the Warden, Associate Wardens and
  Captains that were prepared for use by the THP from the date that it was open until present

       The Government argues that this request is vague, burdensome, and overbroad. In his

response, Rogers agrees to limit his request from January 1, 2005, to the present. With this

limitation, the Court finds that the request is not vague, burdensome, or overbroad, and Rogers

has made a prima facie showing of materiality. The Government shall produce this information.




                                                23
           Item 106: A copy of any organizational hierarchy chart of administrative and staff
                                  employees of THP for 2013

       The Government argues that this request is burdensome and overbroad, and it also argues

that no such chart exists. If a chart does exist, the Government shall produce it.

          Item 107: Copies of all Duty Officer Incident reports or reports of incident forms for
                    THP from January 1, 2009, through December 31, 2014

       The Government argues that this request is burdensome and overbroad. The Court finds

that the request is overbroad but disagrees that the request is overly burdensome. Further, the

Court finds that Rogers has made a prima facie showing of materiality, and the Government shall

produce this information from January 1, 2012, through December 31, 2014.

         Item 108: All documents or electronically stored information regarding complaints of
whatever kind made by any Correctional Officer (CO) against the Administration or any member
  thereof or regarding safety or security at THP from the date that THP opened until present

        Item 109: A list of all lawsuits against personnel of FCC Terre Haute, in official capacity
   or in personal capacity where related to employment, for the period of January 1, 2005, to
                                               present

       The Government argues that these requests are vague, burdensome, and overbroad. The

Court agrees that the requests are overbroad. The Government shall produce the items listed

above for the time period of January 1, 2009, to December 31, 2013. The Court finds that Rogers

has made a prima facie showing of materiality as to this limited set of documents. The

Government shall produce this information.




                                                 24
             Item 110: Any and all documents relating to formal and informal materials and
   investigative materials maintained by the SIS/SIA office at USP Terre Haute regarding the
 inmates listed in Appendix 1, including, without limitation, STG and/or suspected gang activity

         Item 111: Any and all documents contained in or relating to the Posted Picture Files,
   STG files, AIMS information, Disruptive Group Validation packages and information, cell
   assignment records, and Presentence Investigation Reports regarding the inmates listed in
                                         Appendix 1

       The Government argues that these requests are vague and burdensome and will

substantially burden security. In his response, Rogers agrees to remove the phrase “relating to.”

The Court finds that this modification will alleviate any concerns regarding vagueness and

burden, and security issues can be addressed through the use of the protective order.

       Item 112: It is important and material to the preparation of Mr Roger’s defense to have
 photographs of BOP inmates who are potential trial witnesses, because many BOP inmates are
known to others not by their true names but rather by “street” names or prison nicknames Thus,
when conducting investigation interviews of current or former BOP inmates, the defense team is
  unable to adequately identify certain individuals by using those individuals’ names, whereas
having photographs of those individuals will often trigger recognition by the interviewee [Color
                        photographs of the inmates listed in Appendix 2]

       The Government argues that Rogers has not articulated how this information is material

to the defense and therefore it is not discoverable. The Court disagrees. The Court finds that

Rogers has made a prima facie showing of materiality. The Government shall produce this

information.

       Item 113: Any and all documents relating to inmate profiles, inmate incident reports, and
        Disciplinary Hearing Officer (DHO) reports for the inmates listed in Appendix 2

           Item 114: Any and all documents regarding requests for protective custody for the
                                  inmates listed in Appendix 2

       Item 115: Any and all Special Housing Unit Records (form BP-A292 052) for the inmates
                                     listed in Appendix 2

               Item 116: Any and all SENTRY records for the inmates listed in Appendix 2

          Item 117: Any and all TruIntel entries for the inmates listed in Appendix 2, including
                           without limitation Global Inmate Reports

                                                25
            Item 118: Any and all Presentence Investigation Reports for the inmates listed in
                                          Appendix 2

       The Government argues that these requests are vague, burdensome, and overbroad. The

Court disagrees. Rogers has made a prima facie showing of materiality. Accordingly, the

Government shall produce this information.

        Item 119: Any and all written correspondence, email correspondence, or telephone calls
  to or from Jeremy Edwards, Terry Ackroyd, or William Roehm for the period July 25, 2013,
                                  through December 31, 2013

       The Government indicates that, upon information and belief, the requested records were

purged in accordance with a retention schedule. In Rogers’ response, he asks that the

Government produce any documents reflecting the retention schedule and requests that the Court

hold an evidentiary hearing. Rogers’ request for any documents reflecting the retention schedule

is granted, but the Court denies his request for an evidentiary hearing at this time.

            Item 120: Any and all documents relating to the August 18, 2014, disassociation
   interview with Jeremy Edwards, potentially kept on file at the Sacramento Intelligence Unit

        Item 121: A copy of the autobiography provided by Jeremy Edwards on or about July 29,
                                             2014

       The Government argues that these requests are vague, burdensome, and overbroad. The

Court disagrees. Rogers has made a prima facie showing of materiality. Accordingly, the

Government shall produce this information.

        Item 122: A copy of a letter to Joshua “Red” Daly relating to Jeremy Edwards, with an
              Item Number DC-14-00286 and an Evidence Number DC-14-00280

       The Government argues that this request is vague and overbroad and indicates that the

document is seemingly unconnected to this case and fails to explain the source of the number

used to identify the document. Rogers has pointed out that the document requested is referenced

in discovery that the Government has provided in Rogers’ case. Given this information, the

                                                 26
Government’s argument is puzzling. Rogers has made a prima facie showing of materiality. The

Government shall produce this information.

         Item 123: Any and all documents reflecting the menu of food served in the SHU at THP
                              for the dates December 24-26, 2013

       The Government has agreed to produce BOP’s national menu for the period of December

24, 2013, to December 26, 2013, but indicates that upon information and belief, USP-TH does

not maintain a record of meals served in the SHU. Rogers asks for the basis of this belief. The

Government shall provide the basis for this belief.

             Item 124: Any and all records, including, but not limited to, handwritten notes or
contemporaneous entries by other means (audio recorded, etc.) for any medical provider seeing,
  treating, evaluating, or providing services to Andrew Rogers at any facility where Mr. Rogers
 has been housed while in federal custody, whether BOP or U.S. Marshals Service. This request
                             includes, without limitation, the following:
                                           a. Records from THP;
                                      b. Records from Chicago MCC;
                          c. Records from Tazewell County Justice Center;[and]
                            d. Records from off-site or tele-psychiatry providers

       The Government has agreed to produce records related to medical treatment provided to

Rogers in BOP custody to the extent that such records are contained within his BOP central file.

It objects to providing records that are in the possession, custody, or control of an entity that is

not part of the prosecution team. The Court finds that the Government also shall produce

information within the possession of other entities described above, including the United States

Marshals Service.

       Item 126: Any and all mental health records of Thomas Sim, including, but not limited to,
those maintained in the Prisons Electronic Medical Record System and Psychology Data System
                                         (BEMR-PDS)

       The Government has agreed to produce mental health records of Thomas Sim to the

extent that such records are contained within his BOP central file. It objects to providing records

that are in the possession, custody, or control of an entity that is not part of the prosecution team.

                                                  27
It also shall produce information within the possession of other entities, including the United

States Marshals Service.

          Item 127: Any and all documents describing or outlining “meaningful contact” with
             inmates with mental health conditions, from January 1, 2011, to present

       The Government argues that this request is vague and overbroad. Rogers has clarified his

request by explaining the source of the term “meaningful contact,” and the Court finds that the

clarification is sufficient to clarify this request. The Government shall produce this information.

      Item 128: Any and all documents reflecting BOP or THP policy for the diagnosis and/or
documentation of mental health conditions and the provision of mental health treatment in effect
                              for January 1-December 31, 2013

       The Government has agreed to provide the program statements and institutional

supplements concerning the provision of mental health care at USP-TH. It indicates that, to the

extent that the documents are not publicly available online, it has no objection to the request as it

relates to the time period of July 25, 2013, to December 31, 2013. Rogers has responded that his

request is not limited to program statements and institutional supplements. Rogers has made a

prima facie showing of materiality. The Government shall provide the information as requested

by Rogers.

          Item 129: Any and all documents reflecting guidelines or policies for the use of tele-
              psychiatry for the year 2013 at BOP generally and THP specifically

       The Government has agreed to provide the program statements and institutional

supplements concerning the provision of tele-psychiatry at USP-TH. It indicates that, to the

extent that the documents are not publicly available online, it has no objection to the request as it

relates to July 25, 2013, to December 31, 2013. Rogers has responded that his request is not

limited to program statements and institutional supplements. Rogers has made a prima facie

showing of materiality. The Government shall provide the information as requested by Rogers.



                                                 28
        Item 130: Any and all documents relating to the BOP Mental Health Prevalence Project

       The Government has not responded to Rogers’ request for this information. It shall

provide the information to Rogers.

        Item 131: Copies of the BOP Psychology Services Manual in effect for 2013 to present

       The Government has not responded to Rogers’ request for this information. It shall

provide the information to Rogers.

         Item 132: Any and all documents relating to the U.S. Department of Justice Bureau of
Justice Statistics’ September 2006 Special Report titled, Mental Health Problems of Prison and
Jail Inmates, including, without limitation, any and all documents providing data underlying the
                               statistical conclusions in Table 16

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees. The Government need not respond to this request.

        Item 133: Any and all documents relating to the U.S. Department of Justice Office of the
Inspector General Audit Division’s February 2008 report titled, The Federal Bureau of Prison’s
[sic] Efforts to Manage Inmate Health Care (Audit Report 08-08), including, without limitation,
                                         the following:
                 a. Any and all documents reviewed relating to FCC Terre Haute; [and]
            b. Any and all documents reflecting a response by the BOP or FCC Terre Haute

       Item 134: Any and all documents relating to the U.S. Department of Justice Office of the
 Inspector General Audit Division’s March 2016 report titled, Review of the Federal Bureau of
       Prisons’ Medical Staffing Challenges (Evaluation and Inspection Division 16-02)

       Item 135: Any and all documents relating to the U.S. Department of Justice Office of the
  Inspector General Audit Division’s June 2016 report titled, The Federal Bureau of Prisons’
  Reimbursement Rates for Outside Medical Care (Evaluation and Inspections Division 16-04)

       Item 136: Any and all documents relating to the U.S. Department of Justice Office of the
 Inspector General’s report titled, Review of the Federal Bureau of Prisons’ Use of Restrictive
Housing for Inmates with Mental Illness (Evaluation and Inspections Division 17-05), including,
                                without limitation, the following:
            a. Any and all documents reflecting the data cited in the following paragraph:
           BOP data showed that, as of 2015, only 3 percent of the BOP’s sentenced inmate
population was being treated regularly for mental illness. Yet, the BOP’s FY 2016 Performance
     Budget Congressional Submission cited an internal BOP study, which suggested that
 approximately 19 percent of federal inmates had a history of mental illness. Moreover, a 2006



                                              29
Bureau of Justice Statistics report concluded that 45 percent of federal inmates had symptoms or
                                   a recent history of mental illness
                                               OIG Report, p. ii
               b. Any and all documents reflecting the data cited in the following paragraph:
           The BOP’s data indicates that approximately 22 percent of inmates in RHUs had a
 history of mental illness at the end of FY 2014. Specifically, according to our analysis of BOP
 data, 37 percent of ADX inmates, 27 percent of SMU inmates, and 21 percent of SHU inmates
                                     had a history of mental illness
                                     OIG Report, p. 35 (footnote omitted);
        c. Any and all documents reflecting the average length of SHU stays for the years 2013-
2017 across the BOP for inmates designated MHCL 1, 2, 3, and 4, broken down by MHCL level;
        d. Any and all documents reflecting the average length of SHU stays for the years 2013-
    2017 at THP for inmates designated MHCL 1, 2, 3, and 4, broken down by MHCL level;
       e. Any and all documents underlying the 2015 estimate of the BOP Chief Psychiatrist that
                approximately 40 percent of BOP inmates have mental illness; [and]
           f. A copy of the letter from Thomas E. Perez, Assistant Attorney General, DOJ Civil
 Rights Division, and David J. Hickton, U.S. Attorney, Western District of Pennsylvania, to the
              Honorable Tom Corbett, Pennsylvania Governor’s Office, May 31, 2013

       The Government objects to these requests, arguing that it should not have to obtain

information from the OIG on behalf of Rogers. Rogers has responded that he is seeking the

documents that the BOP provided to the OIG for these reports. The Government has further

argued that Rogers’ requests are vague, burdensome, and overbroad. The Court disagrees.

Rogers has made a prima facie showing of materiality. The Government shall produce this

information sought by Rogers.

         Item 137: Any and all documents reflecting any change in treatment rates for inmates
 with any mental health condition at THP since adoption of the 2014 BOP mental health policy

       The Government argues that this request is vague and overbroad. The Government’s

interpretation of what Rogers seeks is much broader than the Court’s, and Rogers has responded

that he is seeking documents reflecting a change in treatment rates. Rogers has made a prima

facie showing of materiality. The Government shall produce this information sought by Rogers.




                                               30
           Item 138: Any and all documents relating to the implementation of Institution Care
                 Coordinator and Reentry (CCARE) Teams at any BOP facility

       The Government argues that this request is vague, burdensome, and overbroad. The

Court disagrees. Rogers has made a prima facie showing of materiality. Accordingly, the

Government shall produce this information.

          Item 139: Any and all documents relating to the timing in the BOP generally or THP
  specifically of responses to requests for medication for the period January 1, 2004, through
                                       December 31, 2013

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees that the request is overbroad but disagrees with the Government’s other arguments.

Rogers has made a prima facie showing of materiality. The Government shall produce this

information for the time period from January 1, 2012, to December 31, 2013.

       Item 140: Any and all documents relating to the types of psychiatric medicine available
at THP for the period January 1, 2013, to present, including, without limitation, any documents
                           relating to THP formulary medications

       The Government has agreed to provide a list of formulary of mental health medications

available for care at USP-TH, to the extent this information is not publicly available on line,

from July 25, 2013, to the present. Rogers responds that his request is not limited to the

formulary for THP and also requests that the Government indicate where any responsive

information might be found online. Rogers has made a prima facie showing of materiality. The

Government shall produce this information.

     Item 141: Any and all documents reflecting the number of requests for Wellbutrin and the
number of approvals of such requests for the BOP during the period January 1, 2004, to present

       The Government argues that this request is burdensome and overbroad and indicates that,

upon information and belief, it does not maintain a record of medication requests. The Court

agrees that the request is overbroad and limits the date range to January 1, 2011, to the present. If



                                                 31
the Government does not maintain a record of medication requests, it shall provide a statement

from the BOP so indicating.

        Item 142: Any and all documents reflecting the number of inmates designated MHCL 1,
      2, 3, 4 at THP for each year from 2010-2014, broken down by MHCL classification

         Item 143: Any and all documents reflecting the number of inmates designated MHCL 1,
  2, 3, 4 housed at any time in the SHU at THP for each year from 2010-2014, broken down by
                                      MHCL classification

           Item 144: Any and all documents reflecting treatment protocols for inmates with
 suspected or diagnosed mental health conditions in the SHU at THP for each year from 2013-
                                            2017

       The Government argues that these requests are vague, burdensome, and overbroad. The

Court disagrees. Rogers has made a prima facie showing of materiality. Accordingly, the

Government shall produce this information.

        Item 145: Any and all documents reflecting psychologist and psychiatrist staffing for the
                              BOP for January 1, 2013, to present

       The Government has agreed to disclose the number of authorized psychiatric and

psychological positions at USP-TH during 2013, but objects to the remainder of the request as

vague, burdensome, and overbroad. The Court disagrees. Rogers has made a prima facie

showing of materiality. Accordingly, the Government shall produce this information.

       Item 146: Any and all documents reflecting THP staffing of psychologist and psychiatrist
                        positions for January 1, 2013, to the present

       The Government has agreed to disclose the number of authorized psychiatric and

psychological positions at USP-TH during 2013, but objects to the remainder of the requests as

vague, burdensome, and overbroad. The Court disagrees. Rogers has made a prima facie

showing of materiality. Accordingly, the Government shall produce this information.




                                               32
         Item 148: Any and all documents relating to medical providers at FCC Terre Haute for
   the period January 1, 2004, to present, including, without limitation, contracts with outside
                          medical providers and solicitations for offers

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees. The Government shall provide the contracts with outside medical providers and

solicitations for offers from January 1, 2009, to the present. Rogers has made a prima facie

showing of materiality as to this limited set of documents.

          Item 149: A listing of all medical and mental health staff at FCC Terre Haute for the
                                 period of June 1, 2013, to present

       The Government has agreed to provide the names of those medical and mental health

staff members who have had contact with Rogers during the period of July 25, 2013, to the

present. It objects to providing information prior to July 25, 2013, and about staff members who

have not had contact with Rogers. Rogers has made a prima facie showing of materiality of the

full information he seeks. Accordingly, the Government shall produce this information.

        Item 150: Any and all documents reflecting medical and/or mental health staffing and/or
           staff vacancies for FCC Terre Haute for the period June 1, 2013, to present

       The Government argues that this request is vague, burdensome, and overbroad. The

Court disagrees that Rogers’ request is vague, burdensome, and overbroad. Rogers has made a

prima facie showing of materiality. Accordingly, the Government shall produce this information.

            Item 151: Any and all documents relating to mental health programming options
                    available at THP for the period June 1, 2013, to present

       The Government has agreed to provide documents relating to mental health programming

options available at THP for the time period from July 25, 2013 to December 26, 2013. It objects

to requests for production of documents for periods outside that date range as overbroad and

seeking immaterial information. The Court disagrees. Rogers has made a prima facie showing of




                                                33
materiality of the full information he seeks. Accordingly, the Government shall produce this

information.

         Item 152: Any and all documents reflecting medical and/or mental health guidelines,
   policies, or protocols in place at FCC Terre Haute for the period June 1, 2013, to present

       The Government has agreed to provide documents reflecting medical and/or mental

health guidelines, etc. in place at FCC-TH for the time period from July 25, 2013 to December

26, 2013. It objects to requests for production of documents for periods outside that date range as

overbroad and seeking immaterial information. The Court disagrees. Rogers has made a prima

facie showing of materiality of the full information he seeks. Accordingly, the Government shall

produce this information.

          Item 153: Any and all documents relating to response times between requests and
responses for psychological or psychiatric services at THP and in the BOP generally from June
                                      1, 2013, to present

       For the period of July 25, 2013 to December 26, 2013, the Government has agreed to

provide information about response times to requests for psychological/psychiatric services at

THP. It objects to requests for production of documents for periods outside that date range as

overbroad and seeking immaterial information. The Court disagrees. Rogers has made a prima

facie showing of materiality of the full information he seeks. Accordingly, the Government shall

produce this information.

          Item 154: Any and all documents reflecting job descriptions for each psychologist or
                 psychiatrist employed at THP for January 1, 2013, to present

       The Government argues that this request seeks immaterial information. The Court

disagrees. Rogers has made a prima facie showing of materiality of the information he seeks.

Accordingly, the Government shall produce this information.




                                                34
            Item 155: The entire personnel files, including, without limitation, curriculum
 vitae/resumes, employment applications, reviews, complaints, and disciplinary actions for all
 medical or mental health personnel who have evaluated or treated Andrew Rogers, including,
                                 but not limited to, the following:
                                               a. Sara Booth, RN
                                              b. Tracy Heiser, RN
                                               c. Joseph May, RN
                                           d. Kelly Scamihorn, RN
                                             e. Michele Smith, RN
                                       f. Matthew Worthington, RN
                                             g. Sarah Wence, RN
                                            h. Erin Conner, PsyD
                      i. Erin E. Buchanan, Psychology predoctoral intern/PsyD
                                           j. Stephen Eckert, PhD
                                           k. Stacie Kalvels, PsyD
                            l. Jasmine Jones, Psychology predoctoral intern
                                      m. Melissa Macke, Psych Tech
                                          n. Ericka Schmitt, PsyD
                                  o. Dr. Wolfson (first name unknown)
                                           p. William Wilson, MD
                                              q. Roger Cox, FNP
                                            r. Diana Sanchez, MD
                                             s. Heather Mata, PA
                                           t. Diana Rypska, PsyD
                                           u. Jessica Sawyer, LPN
                                          v. Tammy McDaniel, RN

       The Government has agreed to produce information contained within the personnel files

of the individuals named in Rogers’ motion to the extent that such production is necessary to

comply with the requirements of Brady, Giglio, and the Jencks Act. It objects to the request for

production of any other information contained within the personnel files of the named

individuals as overbroad and seeking immaterial and potentially privileged information. The

Court disagrees. Rogers has made a prima facie showing of materiality of the full information he

seeks. Accordingly, the Government shall produce this information.




                                               35
        Item 156: Any and all reports, transcripts, or other documents in the possession, custody,
         or control of any government agency of any investigation regarding Thomas Sim

       The Government has agreed to produce incident reports relating to an investigation

regarding Thomas Sim that pertain to any investigation regarding Sim during his adult years that

are contained within Sim’s BOP central file or in the possession, custody, and control of a

government agency involved in the investigation of his murder. It objects to the request to the

extent that this request seeks production of reports that pertain to any investigation regarding Sim

prior to his attaining the age of 18 on the grounds that this request seeks privileged information

and pertains to a time period that is too remote and, therefore, immaterial to the preparation of a

defense and not discoverable under Rule 16. The Court disagrees. Rogers has made a prima facie

showing of materiality of the full information he seeks. Accordingly, the Government shall

produce this information.

       Item 157: Any and all reports, transcripts, or other documents in the possession, custody,
   or control of any government agency referencing any suspected crime of violence, whether
                      completed or not, wherein Thomas Sim is mentioned

             Item 158: Any and all information in the possession of any government agency
                         connecting Thomas Sim to any act of violence

       The Government argues that this request is vague, burdensome, and overbroad. The

Court agrees that the request is overbroad and limits this request to the federal law enforcement

agencies and the BOP. Rogers has made a prima facie showing of materiality as to this limited

category of documents. Accordingly, the Government shall produce this information.

          Item 159: Any and all documents relating to the THP’s acceptance, designation, and
                       classification, and transportation of Thomas Sim

       The Government agrees to this request, to the extent that the information is contained

within Sim’s BOP central file. The Court finds the Government’s response to be acceptable, and

the Government shall provide this information.

                                                 36
               Item 160: Any and all documents relating to any investigation, assessment, and/or
                       treatment of Thomas Sim for mental health issues

                Item 161: Any and all Presentence Investigation Reports for Thomas Sim

       The Government argues that these requests are vague, burdensome, and overbroad. The

Court disagrees that Rogers’ requests are vague, burdensome, and overbroad. Rogers has made a

prima facie showing of materiality. Accordingly, the Government shall produce this information.

                Item 163: Any Administrative Detention Orders referencing Thomas Sim

                Item 164: Any Disciplinary Segregation Orders referencing Thomas Sim

       The Government has agreed to these requests, to the extent that the information is

contained within Sim’s BOP central file. The Court finds the Government’s response to be

acceptable, and the Government shall provide this information.

        Item 165: Any photographs of Thomas Sim within the possession, custody, or control of
                                    the U.S. government

       The Government has agreed to produce photos taken by government agencies involved in

the investigation of the Sim murder that depict the victim’s remains at the crime scene or at

autopsy. It objects to producing any other photograph depicting Sim on the grounds that the

request is vague, overbroad, and burdensome. The Court disagrees that Rogers’ request is vague,

burdensome, and overbroad. Rogers has made a prima facie showing of materiality. Accordingly,

the Government shall produce this information.

       Item 168: All information regarding the policies in effect at THP on December 26, 2013,
   concerning the “planned response” of all employees at THP to a body alarm and/or other
                                    emergency situations

       The Government has agreed to provide the policy in effect on December 26, 2013, at

USP-TH that pertained to the response of THP employees to body alarms and emergency

situations, but objects to the production of “information regarding” such policies as vague,



                                                 37
overbroad, and burdensome. The Court agrees. Rogers may request additional documents if he

believes that the policy itself is inadequate.

          Item 169: All performance logs for all Associate Wardens and Captains that were
     employed by BOP and assigned to THP in the 6 months preceding December 26, 2013

        The Government has agreed to provide information concerning Associate Wardens and

Captains as necessary to comply with the requirements of Brady, Giglio, and the Jencks Act. It

objects that the other information sought is privileged and immaterial. The Court disagrees.

Rogers has made a prima facie showing of materiality. Accordingly, the Government shall

produce this information.

         Item 170: Copies of the Institutional Training File, including office of personnel file
   (OPF), training file, and background file for officers on duty during the shift ending on the
                                 morning of December 26, 2013

        The Government has agreed to provide information concerning officers on duty during

the shift ending on the morning of December 26, 2013, as necessary to comply with the

requirements of Brady, Giglio, and the Jencks Act. It objects that the other information sought is

privileged and immaterial. The Court disagrees. Rogers has made a prima facie showing of

materiality. Accordingly, the Government shall produce this information. If any of the

responsive documents are privileged, the Government shall produce a privilege log and file a

motion for protective order that addresses each document contained therein.




                                                 38
          Item 181: All recordings of telephone calls made by any known government witness
 (whether or not the witness has been identified as a government informant) from December 26,
                                         2013, to present

          Item 182: All copies of letters or correspondence or emails received or sent by any
   known government witness (whether or not the witness has been identified as a government
                        informant) from December 26, 2013, to present

       The Government has asserted that there are no cooperating witnesses but did not respond

to these specific requests. Rogers has made a prima facie showing of materiality. Accordingly,

the Government shall produce this information to the extent it exists.

          Item 183: Any and all documents that were Bates-numbered for this case by the U.S.
              Attorney’s Office but not yet turned over to the defense in discovery

       The Government objects to this request, arguing that discovery is not governed by

whether a document was Bates-numbered by the government and indicates that it will produce

documents as necessary to comply with its obligations under Rule 16, Brady, Giglio, and the

Jencks Act. The Government shall produce this information to Rogers, produce it to the Court

for in camera review, or produce a privilege log.

        Item 184: Unredacted copies of all documents turned over to the defense in discovery in
                                      a redacted format

       At the time the Government filed its response, it asserted that no such documents existed.

Such documents do now exist, but the Court will address them on a case-by-case basis as Rogers

makes requests.




                                                39
                                 Item 185: A complete witness list

    The Court will establish a deadline for witness and exhibit lists at a later date.

    SO ORDERED: 12/4/18




    Copy via counsel of record via electronic communication

.




                                              40
